
	

114 HR 3314 IH: Resettlement Accountability National Security Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3314
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Babin introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To suspend the admission into the United States of refugees in order to examine the costs of
			 providing benefits to such individuals, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Resettlement Accountability National Security Act of 2015. 2.Suspension of admission of refugeesBeginning on the date of the enactment of this Act, the Secretary of Homeland Security may not admit into the United States an alien under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) until such time as Congress passes a joint resolution giving the Secretary authority to resume admitting aliens under such section.
 3.GAO studyNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes, for the 10-year period preceding the date of the enactment of this Act, for aliens admitted into the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), the following information:
 (1)The average duration for which such an alien received benefits under a program described in section 4.
 (2)The percentage of such aliens who received benefits under a program described in section 4. (3)The cost, per year, to each program described in section 4 for such aliens.
 (4)The number of such aliens who paid Federal income tax or Federal employment tax during the first year after being admitted to the United States.
 (5)The cost, per year, to the program described in paragraph (5) of section 4 for such aliens. (6)The number and percentage of such aliens who received benefits under a program described in section 4—
 (A)2 years after being admitted to the United States; (B)5 years after being admitted to the United States; and
 (C)10 years after being admitted to the United States. (7)The cost, per year, to the Federal Government, to State governments, and to units of local government of providing other benefits and services, directly or indirectly, to such aliens.
 4.Benefit programs describedThe programs described under this subsection are as follows: (1)The Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (2)The Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). (3)Disability insurance benefits under title II of the Social Security Act (42 U.S.C. 402 et seq.).
 (4)The supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
 (5)Rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).  